Citation Nr: 1637213	
Decision Date: 09/22/16    Archive Date: 09/30/16

DOCKET NO.  15-09 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1963 to July 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Veteran testified at a February 2015 videoconference hearing before the undersigned Veterans' Law Judge (VLJ) and a transcript of this hearing is of record.

In April 2015, the Board requested an additional medical opinion concerning the Veteran's bilateral hearing loss claim, and received an answer in July 2015.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

The competent and probative evidence is against a finding that the Veteran's currently diagnosed bilateral hearing loss had its onset in service or is otherwise related to active duty; bilateral hearing loss was not exhibited within the first post-service year.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify & Assist

The VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate any claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claims, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claims.  38 C.F.R. § 3.159(c)(4).

In this case, VA fulfilled its duty to assist by obtaining all identified and available evidence needed to substantiate the claim.  The Veteran's service treatment records have been obtained, and he was afforded a VA examination in connection with his claims.  This examination is adequate and has fully informed the Board.  There is no indication of any other outstanding VA or Federal records which have not been obtained.

Bilateral Hearing Loss

The Veteran contends that he is entitled to service connection for bilateral hearing loss.  For the following reasons, the Board finds service connection is not warranted.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.  As stated previously, to receive entitlement for service connection for hearing loss, the Veteran must also have experienced an-service incurrence or aggravation of a disease or injury.  38 38 C.F.R. § 3.303(a).  

Even if audiometric testing revealed that a veteran's hearing loss was within normal limits at separation from service, 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability if there is sufficient evidence to demonstrate a relationship between the Veteran's service and his current disability. Hensley v. Brown, 5 Vet. App. 155, 157 (1993); 38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

A review of the facts reveals the following:

The Veteran served from July 1963 to July 1967 as an aerial photographer with exposure to fight line noise and processing machinery, as well as exposure to gunfire and grenades during basic training.

In July 1963-the beginning of the Veteran's time in service-the Veteran underwent audiological testing and scored the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0

N/A
-5
LEFT
0
0
-5
N/A
-5

As part of his separation examination in May 1967, the Veteran again underwent audiological testing and scored the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
0
0
0
5
15

In May 2011, the Veteran complained of dizziness and decreased hearing.  In October 2011, the Veteran informed his primary care provider he was considering hearing aids.

In December 2011, the Veteran applied for service connection for bilateral hearing loss.  In January 2012, he stated that his treating physician at the VA recommended hearing aids for his bilateral hearing loss and told him to apply for service connection for bilateral hearing loss.

In February 2012, the Veteran was afforded a VA Compensation and Pension (C&P) audiological examination in which he scored the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
30
50
70
LEFT
15
25
40
75
80

The examiner diagnosed the Veteran with bilateral sensorineural hearing loss, but concluded that the Veteran's hearing loss was less likely than not related to his in-service noise exposure/acoustic trauma.  The examiner opined that, in evaluating the Veteran's service treatment record, the Veteran's hearing did not show a significant enough shift in hearing acuity from his entrance to his separation examination.

In November 2013, the Veteran submitted a statement stating that he believed his hearing loss continued unabated from separation from service to current day.

In February 2015, the Veteran testified at a video conference hearing.  His representative argued that the Veteran's in-service 20 point decibel shift in hearing indicated a nexus to his current hearing loss.

The Board subsequently sent the Veteran's case out for an additional opinion, addressing the evidence of record.  In July 2015, an Otolaryngologist examined the Veteran's records and opined that the Veteran's hearing less was less likely than not related to his in-service noise exposure/acoustic trauma.  To understand why the Veteran arrived at this conclusion, it is worth quoting the examiner in full: "The Veteran's in-service acoustic environment could have plausibly triggered mild hearing loss during his tour of duty, manifested by right 20 dB increase at 4kHz in his May 1967 audiogram.  However, the depth of his February 2012 hearing loss appears to be in substantial excess of what would be expected even if one were to accept findings of synaptic degeneration and auditory nerve injury ..Findings derived from rodent models need validation in private models, as rodents are generally much more susceptible to noise injury compared to primates.  Noise trauma during civilian life is likely the predominant factor in this Veteran's hearing loss."

The Board finds service connection for bilateral hearing loss is not warranted, as the Veteran has not demonstrated a causal relationship between the claimed in-service noise exposure and the current disability.  To arrive at this finding, the Board finds the July 2015 medical opinion highly probative.

A medical opinion will be considered probative if it includes clear conclusions and supporting data with a reasoned analysis connecting the data and conclusions.  A medical opinion that is factually accurate, fully articulated, and based on sound reasoning carries significant weight.  Lastly, a medical examiner is presumed competent in the absence of evidence to the contrary.  Rizzo v. Shinseki, 580 F.3d 1288, 1292 (Fed. Cir. 2009).

The initial inquiry in determining the probative value of a lay statement is to assess the lay speaker's competency.  If the speaker lacks competency, the testimony cannot be deemed probative or sufficient.  See generally Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); FED. R. EVID. 601.  To determine competency, the lay speaker must have personal knowledge of the facts pertinent to the testimony.  See United States v. Brown, 540 F.2d 1048, 1053 (10th Cir. 1976) (witnesses may testify "upon concrete facts within their own observation and recollection-that is, facts perceived from their own senses, as distinguished from their opinions or conclusions drawn from such facts"), cert. denied, 429 U.S. 1100 (1977).  The Veteran is, of course, presumed competent to testify as to facts that are within his actual observation, such as aches and pains.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).

If the witness is deemed competent, the Board must assess the testimony's weight and credibility.  This is a factual determination which assesses the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

The Board finds the July 2015 medical examiner's conclusion highly probative.  First, it is clear the examiner fully reviewed the Veteran's medical history and record.  Second, the examiner provided a fully articulated opinion, which was, lastly, supported by a reasoned analysis.  Not only did the examiner refer to the latest research, but he provided reasons for why the research was not applicable to the Veteran's case.  Moreover, the examiner provided a compelling reason for why the Veteran's in-service threshold hearing shift-which did not rise to the level of a hearing loss disability-was not a significant enough threshold shift to account for the Veteran's current severe hearing loss.  Moreover, the opinion did not use speculative language but, rather, provided the degree of certainty required for medical nexus evidence.  Thus, the Board finds the examiner's conclusion as to whether or not the Veteran's hearing loss is related to an event or incident in service highly probative.

The Board finds the Veteran competent to speak to the symptoms of hearing loss that he experienced.  Nonetheless, he is not competent to provide medical conclusions to complex medical questions, not capable of lay observation.  See Jandreau, 492 F.3d at 1376 (noting that lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 308 -09 (2007) (finding that lay testimony is competent to establish the presence of varicose veins).  Because the evidence does not indicate that Veteran has the appropriate training, experience, or expertise to provide a medical opinion concerning bilateral hearing loss, he is not competent to comment on the etiology of the hearing loss.  The competent evidence outweighs the lay reports regarding etiology.

Next, the Board finds the absence of bilateral hearing loss for VA purposes in the record until his 2011 request for hearing aids probative.  Although the absence of any mention of relevant complaints or symptoms after service is not dispositive, the fact of this chronology must be considered as it bears upon the question of nexus between the Veteran's claimed disability resulting from service and his current diagnosis.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a lengthy period without complaint or treatment can be evidence that there has not been a continuity of symptomatology, and can weigh against the claim).

The Board acknowledges that Hensley v. Brown established that the absence of an in-service hearing disability does not preclude service connection where the Veteran establishes that the current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Thus, in the situation at hand, entitlement to service connection is not precluded for the Veteran simply because he did not suffer from a hearing loss disability during service.  Rather, the weight of the evidence does not rise to equipoise that the Veteran's current hearing loss is causally related to service.  See Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA ... the evidence must rise to the requisite level set forth in section 5107(b), "requiring an approximate balance of positive and negative evidence regarding any issue material to the determination)".

For the reasons and bases discussed above, the competent and probative evidence weighs against the conclusion that the Veteran's current bilateral sensorineural hearing loss is related his active service.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the preponderance of the evidence is against this claim and the appeal must be denied.


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


